Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE
Priority
This application is a continuation of U.S. Application 15/911,546, which issued as U.S. 10,618,887, and which is a continuation of U.S. Application 15/196,389, which issued as U.S. 9,944,622, and which is a continuation of U.S. 14/406,315, which issued as U.S. 9,394,377, and which is a national stage of PCT/US13/44800, filed 6/7/2013, claiming priority to U.S. Provisional Application Ser. No. 61/657,360, filed 6/8/2012.
Status
Claims 1-6, 8-14, 20-24, 27, and 28 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification, while being enabling for compositions to treat rheumatoid  arthritis, atopic dermatitis, leukemia, and lymphoma in human patients by administration of a compound of formula I, does not reasonably provide enablement for a method of treating the full scope of “a disorder  responsive to inhibition of Bruton’s tyrosine kinase” or the full scope of treating “a disorder selected from the group consisting of autoimmune disorders, inflammatory disorders, and cancers” in subjects other than humans. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Claim 22 encompasses treatment with a salt as recited in claim 1 of “a disorder responsive to inhibition of Bruton’s tyrosine kinase.”
Claim 23 encompasses treatment with a salt as recited in claim 1 of disorders which encompass all autoimmune disorders, all cancers, and all inflammatory disorders.
Both claim 22 and 23 recite in “a subject,” where “subject is defined in the specification as encompassing both humans and numerous non-human species.
The Office’s position on the subject matter of these claims was set forth in considerable detail, supported by numerous citations from the research literature, in the Wands factor analyses set forth in the 8/3/2015 Office action in the ancestor case 14/406,315, and in the 4/5/2017 Office action in the ancestor case 15/196,389, both of which addressed claims nearly identical to the instant claims, directed to the same scope of subject matter. Applicants’ attention is directed to those communications, as well as to Applicants’ amendments to overcome the rejections under 35 U.S.C. §112(a) that were set forth in each case.
To summarize the analysis provided in the earlier cases, which is directly applicable to claims 22 and 23:: 
The art in cancer and inflammatory and autoimmune disorder treatment by kinase inhibitors and the possible use of a kinase inhibitor to treat diseases associated with the activity of that kinase is relatively unpredictable. 
The considerable diversity of both immune and autoimmune disorders and the intrinsic heterogeneity of cancers, which term encompasses over a hundred distinct diseases, are well known.
The specification provides no information concerning treatment of non-human subjects, although the specification defines “subject” as encompassing numerous mammalian species.
The instant specification provides no guidance, direction, or examples pertaining either to identification of which disorder(s) would be “responsive to inhibition of Bruton’s tyrosine kinase” or to determination which compound(s) and which patients would be appropriate for such treatment.
The instant specification does not provide guidance, direction, or examples commensurate with the full scope of cancers, inflammatory disorders, or immune/autoimmune disorders.
Based on the analysis summarized above, it is again found that the degree of experimentation required to practice the full scope of claims 22 and 23 is undue.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-14, 20-24, 27, and 28 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No.9,394,277. Although the 
Specifically, instant claims 1-6 and 8-14 are anticipated by claims 1-14 of ‘277 because the latter recite, in the alternative, a compound of formula I, with various qualifications, or a pharmaceutically acceptable salt thereof: a two-member genus whose members are immediately apparent, and the instant claims recite just one of those two members – the pharmaceutically acceptable salt. The claim sets differ slightly in that instant claim 6 encompasses both R3 = CF3 and R3 = F, while these two options are separated into claims 6 and 7 in ‘277. 
Instant claims 20, 21, and 28 are obvious over claim 20 of ‘277 in view of Pandit, N. “Introduction to the Pharmaceutical Sciences,” Baltimore, Lippincott & Wilkins 2007 at p. 19. Claim 20 of ‘277 recites seven species, while instant claim 20 recites those species in pharmaceutical salt form. The species recited are all amines. Pandit at p. 19 teaches that stability and shelf life of an amine improve when the amine is converted to a salt. Based on this teaching, it would be obvious to a skilled artisan to convert the species recited in claim 20 of ‘277 to salt form.
Instant claim 21 bears the same relation to claim 21 of ‘277 as the two claim 20s: claim 21 of ‘277 recites a method of decreasing enzymatic activity of Bruton’s tyrosine kinase comprising contacting that kinase with an effective amount of the compound of claim 1 of a composition thereof. Instant claim 21 differs only in that it recites the use of a pharmaceutical salt of the compound of claim 1 or a composition thereof. Here too, in view of the teaching of Pandit 2007 concerning the enhanced stability and shelf life of amine salts, it would be obvious to a skilled artisan to make and use the salts of the amine compounds recited in ‘277.
Instant claim 28 is obvious over claim 21 of ‘277 for the same reason and because a method of use of a composition of matter, as recited in claim 21 of ‘277, makes obvious that composition of matter, as instantly recited. Therefore, a composition comprising the compound of claim 1 of ‘277 is obvious, and a composition comprising a pharmaceutical salt of that compound is obvious over claim 21 in view of Pandit 2007.
Instant claims 23 and 24 are anticipated by each of claims 23-26 of ‘277 because each of claims 23-26 of ‘277 recites a species within the genus recited by instant claim 23 and that recited in claim 24.
Under MPEP2131.02 – III, a generic disclosure anticipates a species within the genus when the species can be “at once envisaged” by the disclosure of the genus. Instant claim 27, reciting a method of treating leukemia or lymphoma by administration of a pharmaceutical salt of the compound of formula I, is obvious over claim 22 of ‘277 because the latter recites a method of treating a genus consisting of five elements – rheumatoid arthritis, lupus, atopic dermatitis, leukemia and lymphoma – by administration of the compound of formula I or a pharmaceutical salt of that compound. Treatment with the pharmaceutical salt is included in the recitation of claim 22 of ‘277, and the small genus makes treatment of leukemia and lymphoma obvious.
Claims 1-5, 8, 11, 13, 14, 20-24, 27, and 28 are also rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,944,622. Here too, although the claims at issue are not identical, they are not patentably distinct from each other. As in the case of the ‘277 patent, the claim is ‘622 recite compounds or pharmaceutical salts thereof and methods of use thereof, while the instnat claims recite only the ppharmaceutical salts and methods of use thereof. Thus, the genus-species relationship of the two claims sets is the same as that explained in the preceding paragraphs. 
Specifically, instant claims 1-5, 8, 11, 13, 14, 20, and 28 recite a genus and subgenera which are anticipated by the species within them that are recited in claims 1-9 of ‘622,
Claims 21-24 and 27 are likewise generic to the species recited in claims 10-16 of ‘622, since the claims of ‘622 recite methods of use of species or salts thereof within the genus and subgenera of the instant claims. In particular, claim 10 of ‘622 recites the same “method for decreasing the enzymatic activity of Bruton’s tyrosine kinase…” as instant claim 21, and claims 12-16. 
Claims 1-6, 8-14, 20, 23, 24, 27, and 28 are also rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,618,887. 
Claim 1 is anticipated by claim 16 of ‘887, since the latter recites a pharmaceutical composition comprising a compound of formula I or a pharmaceutically acceptable salt thereof. Claims 2-6, 8, 11, 13, 14, 20, 23, and 28 are anticipated by claim 17 of ‘887, since the latter recite pharmaceutical compositions comprising species within formula I or a pharmaceutically acceptable salt thereof; those species are the species recited in claims 2-6, 8, 11, 13, 14, and 20, and the composition recited in claim 16 of ‘887 is a two-member genus – compound or pharmaceutically acceptable salt thereof – which anticipates instant claim 28, which recites one of those species – composition comprising a pharmaceutically acceptable salt of the compound of claim 1.
Claim 23 is anticipated by claim 15 of ‘887 because the latter encompasses a method of treatment of a disorder selected from autoimmune disorders, inflammatory disorders, and cancers comprising administration of an effective amount of the compound of claim 1, as recited in instant claim 23.
Additionally, claims 24 and 27 are obvious over claims 1-15 of ‘887. Claims 24 and 27 recited species within the genus “autoimmune disorders, inflammatory disorders, and cancers.” These species are obvious because they encompass the examples, such as arthritis which the specification discloses as examples of the genus.	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622